Citation Nr: 1726430	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  10-36 372A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression. 

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to an increased rating in excess of 10 percent for left fibula fracture.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to October 1974. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In January 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record. 

An April 2016 Board decision denied the claim for service connection for a psychiatric disability.  The Veteran appealed to the United States Court of Appeals for Veterans Claims.  In an October 2016 Order, the Court granted a Joint Motion for Remand, vacating the Board's decision, and remanded the issue on appeal for further development.  

A request for entitlement to a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but part of an increased rating claim.  In a January 2017 statement, the Veteran indicated, through his representative, that he was totally disabled due to his service-connected disabilities, including his left fibula fracture.  Thus, although the issue of entitlement to a TDIU has not been addressed previously as part of this appeal, the Board finds that it has been reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of service connection for bilateral hearing loss, an increased rating for a left fibula fracture, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has a diagnosed PTSD disability related to an in-service incident which caused the Veteran to have fear of hostile military activity.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD are met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 4.125 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2016); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, of the American Psychiatric Association.  38 C.F.R. § § 3.304(f), 4.125 (a) (2016).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(f) (2016).  Participation in combat, a determination made on a case-by-case basis, requires that a Veteran personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (1999), 65 Fed. Reg. 6527 (2000); Moran v. Principi, 17 Vet. App. 149 (2003); Sizemore v. Principi, 18 Vet. App. 264 (2004).  

Additionally, if a stressor claimed by a veteran is related to a veteran's "fear of hostile military or terrorist activity," and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of a Veteran's service.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2016).  

If a Veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, and the stressor is not related to a fear of hostile military or terrorist activity, then the Veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors and the testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

The Veteran claims that he developed PTSD as a result of a sniper attack that he experienced while serving in Thailand during the Vietnam War.  He reported that he was in a designated safe zone when his base came under fire and he was without a weapon to protect himself.  He indicated that he was in fear for his life during the incident and developed PTSD due to the incident.

The Veteran's service separation document states that he served in Vietnam from June 1972 to November 1972.  However, the Veteran's service personnel records indicate that he served in Nam Phong, Thailand in support of 1st MAW (LSG TF Delta) during that same period from June 1972 to November 1972.  The Veteran has offered consistent statements, indicating that he served in Thailand.  Considering all circumstances, the Board finds that the service personnel records, indicating that the Veteran served in Thailand, to be the most credible evidence regarding his duty station during service.  

In an August 2011 VA psychiatric examination report, the Veteran stated that, while serving in Thailand during the Vietnam War, his base came under attack from a sniper in 1972.  He indicated that "bullets were flying all over the place" and he was unable to get access to his weapons which were stored at the armory.  Having examined the Veteran and reviewed the evidence, the VA examiner diagnosed PTSD related to the incident involving the sniper attack which caused the Veteran to have a fear of hostile military activity.  

As a VA examiner who is a psychologist or psychiatrist has diagnosed the Veteran as having PTSD related to an in-service incident which caused the Veteran to have fear of hostile military activity, the Board finds that service connection for PTSD, is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Service connection for PTSD is granted.  


REMAND

Regarding the issue of service connection for bilateral hearing loss, the Veteran submitted a July 2010 private audiology examination report that lists pure tone threshold averages.  Although speech recognition scores appear to be listed, it is not clear from this report whether the Maryland CNC word list was used as required for VA purposes.   Because the a private audiology report that reasonably appears to contain information necessary to properly decide the Veteran's claim, but is not suitable for rating purposes, and as the information reasonably contained in the report cannot otherwise be obtained, VA must seek clarification from the private examiner regarding this July 2010 report before making a final decision on the merits.  A remand is necessary to seek clarification.

Regarding the issue of an increased rating for a left fibula fracture, in a June 2016 statement, the Veteran wrote that his left fibula fracture was worse than noted on the most recent examination.  A remand is necessary for an additional VA examination to determine the severity of the disability.

As the issue of entitlement to a TDIU is inextricably intertwined with the other issues remaining on appeal, that issue must be remanded as well.

Accordingly, the issues of service connection for bilateral hearing loss, an increased rating for a left fibula fracture, and entitlement to a TDIU are REMANDED for the following action:

1.  Send a copy of the July 2010 audiogram report to Audicles Hearing Services and ask them to state whether the speech recognition scores included in that report were obtained using the Maryland CNC Test.  If it is impossible to make contact with Audicles Hearing Services or if no response is received from them within a reasonable amount of time, document that result in the claims file, and notify the Veteran that he can obtain and submit that information himself.

2.  Then, schedule the Veteran for a VA audiology examination.  The examiner must review the record and should note that review in the report.  A complete rationale should be given for all opinions and conclusions expressed.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  Having performed the examination, interviewed the Veteran, and reviewed the record, the examiner is asked to state whether it is at least as likely as not (50 percent or greater probability) that any diagnosed hearing loss disability is related to service or any incident of service.

3.  Schedule the Veteran for a VA examination to determine the current severity of a fracture of the left fibula.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies, including range of motion studies of the left knee and ankle, should be conducted.  The examiner should specifically indicate whether the Veteran's fracture of the left fibula is manifested by lateral instability or recurrent subluxation of the knee and whether any instability or subluxation is slight, moderate, or severe.  The report must discuss any weakened movement, excess fatigability with use, incoordination, painful motion, or pain with use, and provide an opinion as to how those factors result in any additional limitation of function.  If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limitation of functional ability during flare-ups.  All losses of function due to factors such as pain should be equated to additional degrees of limitation of flexion and extension beyond that shown clinically.  The examiner should state whether there is nonunion of the tibia and fibula with loose motion requiring a brace or malunion of the tibia and fibula with marked knee or ankle disability, moderate knee or ankle disability, or slight knee or ankle disability.  The examiner should also specify the level of impairment the Veteran's fracture of the left fibula has on his ability to perform his job duties.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities.  If the Veteran is felt capable of work, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disabilities.

4.  Then, readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


